           Case 4:18-cv-03197-SBA Document 85 Filed 04/16/21 Page 1 of 2



 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                                     OAKLAND DIVISION
 7

 8 CENTER FOR ENVIRONMENTAL                            Case No: 18-cv-03197 SBA
     HEALTH, et al.,
 9                                                     ORDER SETTING DEADLINE FOR
                   Plaintiffs,                         DISPOSITIVE MOTIONS
10
             vs.
11
     ANDREW WHEELER, in his official
12 capacity as Acting Administrator of the U.S.
     Environmental Protection Agency, et al.,
13
                   Defendants,
14
     and
15
     CROPLIFE AMERICA,
16
                   Intervenor-Defendant.
17

18           All dispositive motions shall be heard on or before September 8, 2021, at 2:00 p.m.
19   The Court does not reserve motion hearing dates; the parties are advised to check the
20   Court’s calendar to determine the next available date. Pursuant to Civil L.R. 7-1(b), the
21   Court may, in its discretion, adjudicate motions without oral argument.
22           Motions for summary judgment are subject to the page limits set forth in Civil Local
23   Rule 7. A party filing a motion for summary judgment shall do so at least 6 weeks before
24   the last day for hearing motions. If the opposing party desires to file a cross-motion, such
25   motion shall be combined with the opposition to the motion, not to exceed 25 pages, and be
26   filed 14 days after the filing of the motion. The opposition to any cross-motion shall be
27   combined with the reply in support of the motion, not to exceed 15 pages, and be filed 7
28   days after the filing of the opposition. A reply to any cross-motion, not to exceed 10 pages,
         Case 4:18-cv-03197-SBA Document 85 Filed 04/16/21 Page 2 of 2



 1   shall be filed 7 days after the filing of the opposition. Separate statements of undisputed
 2   facts will not be considered; joint statements are encouraged, but not required.
 3          Per General Order 72-6, the local rule requiring courtesy copies is suspended
 4   pending further notice, unless a judge directs otherwise. Currently, Judge Armstrong does
 5   not require courtesy copies for filings under 50 pages, including for motions, stipulations
 6   and other filings that necessitate action by the Court. For voluminous filings and/or those
 7   with numerous exhibits, such as motions for summary judgment, however, Judge
 8   Armstrong requires courtesy copies in tabbed binders. Please be advised that courtesy
 9   copies not in binders are being discarded and, thus, will not reach chambers.
10          IT IS SO ORDERED.
11   Dated: 04/16/21                                    ______________________________
                                                        SAUNDRA BROWN ARMSTRONG
12
                                                        Senior United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -2-
